UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4796



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ARTURO ROMERO-CASTILLO, a/k/a Arturo Romero,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00424-RJC)


Submitted:   May 2, 2008                      Decided:   May 13, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James E. Gronquist, NIXON, PARK, GRONQUIST and FOSTER, P.L.L.C.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina; Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arturo Romero-Castillo appeals his 84-month sentence for

illegal reentry into the United States by a deported alien, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2000).         Romero-Castillo

contends that the district court abused its discretion in imposing

his sentence because it failed to adequately consider the factors

set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

           We review the reasonableness of a sentence for abuse of

discretion.   Gall v. United States, 128 S. Ct. 586, 596 (2007).     We

presume that a sentence imposed within the properly calculated

guidelines range is reasonable.     United States v. Pauley, 511 F.3d
468, 473 (4th Cir. 2007); see Rita v. United States, 127 S. Ct.
2456, 2462-68 (2007).    A district court must explain the sentence

it imposes sufficiently for this court to effectively review its

reasonableness, but need not mechanically discuss all the factors

listed in § 3553(a). United States v. Montes-Pineda, 445 F.3d 375,

380 (4th Cir. 2006).    The court’s explanation should indicate that

it considered the § 3553(a) factors and the arguments raised by the

parties.   Id.   We do not evaluate the adequacy of the district

court’s explanation “in a vacuum,” but also consider “[t]he context

surrounding a district court’s explanation.”     Id. at 381.

           Romero-Castillo   has    not   overcome    the   presumptive

reasonableness of his sentence within the guidelines range, and the

district court did not abuse its discretion.         The district court


                                   -2-
discussed the § 3553(a) factors and, in particular, extensively

discussed Romero-Castillo’s contention that his substance abuse

problems constituted a mitigating factor that warranted a sentence

below the guidelines range. In considering the need to protect the

public and the most effective way to treat Romero-Castillo’s

addiction, the district court found that a sentence within the

guidelines range, although not at the high end of the sentencing

range for which the Government advocated, was sufficient but not

greater than necessary.    In light of the evidence of Romero-

Castillo’s extensive criminal history, which included at least

eight convictions for driving while impaired or intoxicated, two

controlled substance offenses involving sales of marijuana to

undercover police officers, and several instances of entering the

United States illegally, the district court reasonably determined

within its discretion that the nature of his offense justified the

sentence imposed.

          We affirm the sentence imposed by the district court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               -3-